Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Teers (US 9,530,629) in view of Dercks (US 2018/0037986) and Nakajima (JP 2009-155683). 
Regarding claim 1, Teers teaches a system for depositing a film on a substrate, comprising: 
at least one metallization source for generating metal atoms (col. 7, ln. 19), 
at least one reactive source for generating at least one reactive species (col. 7, ln 10-20), 
a substrate cylinder (4), 
at least one mount (12) coupled to the substrate cylinder for mounting the substrate thereto, 
wherein said substrate cylinder is rotatable for moving the substrate (3) between the two regions so as to expose the substrate alternately to said metal atoms and said reactive ion species (Fig. 1-3), 
Teers does not teach an inner cooling cylinder and a substrate cylinder, said inner cylinder being fixedly positioned relative to the substrate cylinder, said substrate cylinder at least partially surrounding said inner cooling cylinder.  Nor does it teach said at least one mount having an opening for exposing at least a portion of a back surface of the substrate to said inner cylinder so as to provide radiative thermal communication between said substrate and said inner cylinder. 
Dercks teaches a system for depositing a film on a substrate, comprising: 
an inner cooling cylinder (20) and a substrate cylinder (16, Fig. 1), 
said inner cylinder (20) being fixedly positioned relative to the substrate cylinder (16), 
said substrate cylinder at least partially surrounding said inner cooling cylinder, (Fig. 1). 
at least one mount (12) coupled to the substrate cylinder for mounting the substrate thereto, 
wherein said substrate cylinder is rotatable for moving the substrate between the two regions so as to expose the substrate alternately to sources (22, [0024]), 
and wherein said inner cooling cylinder comprises at least one cooling channel through which a cooling fluid can flow so as to maintain said inner cylinder at a temperature suitable for radiative cooling of said at least one substrate [0024], [0028].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate holder of Teers by providing an inner cooling cylinder and a substrate cylinder, said inner cylinder being fixedly positioned relative to the substrate cylinder, said substrate cylinder at least partially surrounding said inner cooling cylinder and wherein said inner cooling cylinder comprises at least one cooling channel through which a cooling fluid can flow so as to maintain said inner cylinder at a temperature suitable for radiative cooling of said at least one substrate, as taught by Dercks, because it would control the temperature of the substrate. 
Dercks does not teach said at least one mount having an opening for exposing at least a portion of a back surface of the substrate to said inner cylinder so as to provide radiative thermal communication between said substrate and said inner cylinder. 
Nakajima teaches a mount having an opening for exposing at least a portion of a back surface of the substrate to said inner cylinder so as to provide radiative thermal communication between said substrate and said inner cylinder ([0051-0052], Fig. 5). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mount of Teers by providing at least one mount having an opening for exposing at least a portion of a back surface of the substrate to said inner cylinder so as to provide radiative thermal communication between said substrate and said inner cylinder, as taught by Nakajima, because it would allow both sides of the substrate to be coated (Abstract). 
Regarding claim 3, Teers teaches said inner cylinder (13) and said substrate cylinder (4) are concentrically positioned relative to one another (Fig. 3a, 3b).  
Regarding claim 4, Teers teaches an outer cylinder (30) positioned so as to at least partially surround said pair of inner (13) and substrate cylinders (19), said outer cylinder (30) being fixedly positioned relative to the metallization source and said reactive source and having first and second openings (12, 12’, Fig. 4 and 5) positioned relative to the metallization source (A) and the reactive source (B) to allows entry of metal atoms and the reactive ionic species into a metallization region and a reaction region, respectively, between said outer cylinder (30) and said substrate cylinder (19) so as to expose a front surface of said at least one substrate to said metal atoms and said reactive ionic species as the rotation of said substrate cylinder brings the at least one substrate in substantial register with said openings.  
Regarding claim 6, Teers teaches said metallization source comprises a magnetron sputtering source (col. 6, ln. 56).  
Regarding claims 7 and 8, Teers teaches said reactive ion species comprises any of oxygen ion, nitrogen ion and a carbon-containing ion (col. 7, ln. 5-15) wherein said carbon-containing ion comprises a hydrocarbon (col. 7, ln. 1-15).  
Regarding claim 9, Teers teaches a hydrocarbon gas.  Claim 9 is considered an intended use of the apparatus.  Teers teaches the apparatus is capable of providing hydrocarbons.  Therefore limiting the hydrocarbons to CH4 only limits the intended use of the apparatus.  Intended us does not receive weight in an apparatus claim.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  MPEP 2114 and 2115.  
Regarding claim 10, Teers teaches said reactive source comprises a plasma source (col. 7, ln. 20-36). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Teers, Dercks, and Nakajima as applied to claim 4 above, and further in view of Uchida (JP 06-322528).
Regarding claim 5, Teers does not teach said outer cylinder comprises at least one cooling channel for receiving a cooling fluid.  
Uchida teach said outer cylinder 7 comprises at least one cooling channel 8 for receiving a cooling fluid (abstract). 
 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer cylinder of Teers by providing said outer cylinder comprises at least one cooling channel for receiving a cooling fluid, as taught by Uchida, because it would decrease foreign matter shortening the downtime of the device by maintenance and management and an improvement in throughput (Abstract of Uchida).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Teers, Dercks and Nakajima as applied to claim 1 above, and further in view of Schnappenberger (US 2011/0005923).
Regarding claim 2, Teers does not teach the outer surface of the inner cylinder exhibits an emissivity coefficient greater than about 0.7.
Schanppenberger is directed to a sputtering apparatus and teaches a cooling shield with a surface that exhibits an emissivity coefficient greater than about 0.7 ([0041-0043], 140e, 142e, 144e, Fig. 7).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer surface of the inner cylinder of Teers by providing it with an emissivity coefficient greater than about 0.7, as taught by Schnappenberger, because it would provide a surface more effective at heat transfer ([0041-0043]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teers, Dercks, and Nakajima as applied to claim 1 above, and further in view of Ikeda (JP 06-172987).
Regarding claim 11, Teers does not teach said reactive source comprises a microwave source.
Ikeda teaches said reactive source comprises a microwave source (Abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify reactive source of Scobey by providing it comprises a microwave source, as taught by Ikeda, because it would improve the film quality and working rate of the device (Abstract). 
Claim 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teers, Dercks and Nakajima as applied to claim 1 and 10 above, and further in view of Matsumoto (US 6,274,014). 
Regarding claim 12, Teers does not teach said plasma source comprises an inductively coupled plasma (ICP) source.  
Matsumoto teaches an inductively coupled plasma (ICP) source (col. 10, ln. 19-20, Fig. 1 and 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plasma source of Teers by providing an inductively coupled plasma (ICP) source, as taught by Matsumoto, because it would prevent any damage to a thin film in process of deposition and can form a thin film of a metal compound having stable properties (col. 3, ln. 15-20). 
Regarding claim 19, Teers does not teach said reactive source is disposed in an evacuated vestibule.
Matsumoto teach said reactive source (79) is disposed in an evacuated vestibule (60).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reactive source of Teers by providing said reactive source is disposed in an evacuated vestibule, as taught by Matsumoto, because it would prevent any damage to a thin film in process of deposition and can form a thin film of a metal compound having stable properties (col. 3, ln. 15-20).
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Teers, Dercks and Nakajima as applied to claim 1 above, and further in view of Ingrey (US 3,962,062).
Regarding claims 13 and 14, Teers does not teach said at least one reactive species comprises a mixture of at least two different reactive specie wherein least two different reactive species comprises a mixture of oxygen and nitrogen ions.
Ingrey directed to a sputtering film teach said at least one reactive species comprises a mixture of at least two different reactive specie wherein least two different reactive species comprises a mixture of oxygen and nitrogen ions (col. 1, ln. 40-45). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reactive gas of Teers by providing at least one reactive species comprises a mixture of at least two different reactive specie wherein least two different reactive species comprises a mixture of oxygen and nitrogen ions, as taught by Ingrey, because it would provide a tantalum film with specifically chosen optical and dielectric properties (col. 1, ln. 40-45).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Teers, Dercks, and Nakajima as applied to claim 6 above, and further in view of Deppisch (US 2016/0189939).
Regarding claim 15, Teers does not teach teaches said magnetron sputtering source is configured to generate aluminum atoms for forming an aluminum film on said substrate and said reactive source is configured to generate oxygen ions for reacting with said aluminum film to form an aluminum oxide layer on said substrate.
Deppisch teaches said magnetron sputtering source is configured to generate aluminum atoms and said reactive source is configured to generate oxygen ions ([0043]).
The Examiner takes the position that the following recitation is intended use and as such is not give patentable weight: “for forming an aluminum film on said substrate and “for reacting with said aluminum film to form an aluminum oxide layer on said substrate”.  See MPEP 2114 and 2115.  Deppisch teaches an apparatus capable of forming these films.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetron sputtering source of Teers by providing it is configured to generate aluminum atoms for forming an aluminum film on said substrate and said reactive source is configured to generate oxygen ions for reacting with said aluminum film to form an aluminum oxide layer on said substrate, as taught by Deppisch, because it would provide a layer of the desired deposition material on the substrate. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Teers, Dercks, and Nakajima as applied to claim 4 above, and further in view of Abe (US 6,143,149). 
Regarding claim 16, Teers does not teach a pair of baffles coupled to said inner cylinder to limit conductance of said ionic species from the reaction region to the metallization region. 
Abe directed to a sputtering apparatus which teaches a pair of baffles (13, Fig. 14) coupled to a cylinder to limit conductance of said ionic species from the reaction region to the metallization region (col. 3). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inner cylinder of Teers by providing a pair of baffles coupled to said inner cooled cylinder to limit conductance of said ionic species from the reaction region to the metallization region, as taught by Abe, because it would form a film using different sputtering conditions on the wafer (col. 2, ln. 35-40). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Teers, Dercks and Nakajima as applied to claim 1 above, and further in view of O’Donnell (US 2002/0086553).
Regarding claim 17, Teers does not teaches the outer surface of the inner cylinder is treated with an alumina flame spray#41029689 v1 26Attorney Docket Number: 143620.00101.
O’Donnell teach said a surface of a cylinder is treated with alumina flame spray ([0007]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inner cylinder of Teers by providing an outer surface of said inner cylinder is treated with alumina flame spray, as taught by O’Donnell, because it would protect the outer cylinder [0007].
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Teers, Dercks and Nakajima as applied to claim 1 above, and further in view of Klawuhn (US 7,510,634).
Regarding claim 18, Teers does not teach said cooling fluid maintains said outer surface of the inner cylinder at a temperature less than about 273 K. 
Klawuhn directed to a sputtering apparatus teach said cooling fluid maintains a substrate pedestal at a temperature less than about 273 K (col. 5, ln. 55-col. 6, ln. 16).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer cylinder of Teers by providing said cooling fluid maintains said inner surface of the outer cylinder at a temperature less than about 273 K, as taught by Klawuhn, because it would allow control of the wafer temperature during sputtering (col. 6, ln. 10-15). 
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant submits that Dercks does not teach using the cooling drum for causing radiative cooling of substrates mounted on outer drum that is in radiative thermal coupling with the cooling drum. 
The Examiner takes the position that the cooling found in Dercks meets all the structural elements required by claim 1 to provide an inner cylinder suitable for radiative cooling of the substrate.  The Examiner interprets the structure required by claim 1 sets out an apparatus that is suitable for performing the functional language, radiative cooling, of claim 1.  Therefore if prior art teaches a cooling cylinder with a cooling channel for a cooling fluid to flow and is placed near a substrate cylinder it would teach structure that is suitable for radiative cooling of at least one substrate.   The Examiner directs Applicant to MPEP 2114 and 2115.  As the rejection above teaches all the elements of the prior art with sufficient motivation for their combination the Examiner does not find Applicant’s arguments persuasive.  Therefore the current grounds of rejection are maintained. 
Regarding claims 3, 4, and 6-10, Applicant submits that these claims are patentable because they depend from claim 1.  
The Examiner disagrees because claim 1 is not patentable. 
Regarding claim 2, Applicant submits that the rejection of claim 2 is deficient because it depends from claim 1. 
The Examiner does not agree because the rejection of claim 1 is not deficient. 
Regarding claim 1, Applicant submits that the rejection of claim 11 does not cure the deficiencies of claim 1. 
The Examiner does not agree because the rejection of claim 1 is not deficient. 
Applicant submits that the rejection of claims 12 and 19 are deficient because they depend from the rejection of claim 1. 
The Examiner does not agree because the rejection of claim 1 is not deficient.
Applicant submits that the rejection of claims 13 and 14 are deficient because they depend from the rejection of claim 1. 
The Examiner does not agree because the rejection of claim 1 is not deficient. 
Applicant submits that the rejection of claim 15 is deficient because they depend from the rejection of claim 1. 
The Examiner does not agree because the rejection of claim 1 is not deficient. 
Applicant submits that the rejection of claim 16 is deficient because they depend from the rejection of claim 1. 
The Examiner does not agree because the rejection of claim 1 is not deficient. 
Applicant submits that the rejection of claim 17 is deficient because they depend from the rejection of claim 1. 
The Examiner does not agree because the rejection of claim 1 is not deficient. 
Applicant submits that the rejection of claim 18 is deficient because they depend from the rejection of claim 1. 
The Examiner does not agree because the rejection of claim 1 is not deficient. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794